UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6683



VINCENT DEPAUL MEDLEY,

                                                 Plaintiff - Appellant,

             versus


P. A. TERRANGI, Warden; MAXINE PORCHER, T.C.
Director; S. CHRIS JONES, Assistant Programs,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-224-2)


Submitted:    June 18, 2003                  Decided:   October 29, 2003


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent DePaul Medley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Vincent DePaul Medley appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Medley v. Terrangi, No. CA-03-224-2 (E.D. Va. filed Apr.

17, 2003 & entered Apr. 18, 2003).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                      2